Citation Nr: 1535861	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) as of March 07, 2011.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  He served in Vietnam and received the Bronze Star Medal with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the Veteran's disability rating for PTSD at 30 percent, and a February 2014 rating decision which denied service connection for tinnitus.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran, in a June 2015 brief from his representative, asserts that a rating higher than 30 percent is warranted based on his symptoms.  The Veteran notes a May 2012 private examination by a Dr. Hoeper, who concluded that the Veteran was totally disabled and unemployable.  The Veteran also challenges the adequacy of the most recent VA psychiatric examination, which was conducted in August 2011.  In light of the conflicting medical evidence and the indication that the Veteran's psychiatric disability may have increased in severity since the most recent VA psychiatric examination, the Board finds that another VA psychiatric examination is necessary to adjudicate this appeal.

The Veteran also has a claim pending for tinnitus, which the RO denied in a February 2014 decision.  The Veteran filed a Notice of Disagreement (NOD) in January 2015.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In May 2012 the Veteran's private clinician opined that the Veteran is unemployable due to his service connected PTSD.  Thus, TDIU is raised by the record, and should be considered on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his PTSD that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  The RO should take specific care to request that the Veteran provide any documents related to the Veteran's treatment by Dr. Hoeper, to provide the Veteran with VA form 21-4142, Authorization to Disclose Information, and to request any records pertaining to the Veteran's treatment by Dr. Hoeper, including information about how long the Veteran has been treated by Dr. Hoeper and how often the Veteran has seen Dr. Hoeper.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his psychiatric disability and its impact on him socially as well as with respect to his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4. After obtaining any outstanding treatment records, provide him with an appropriate VA examination to determine the nature and severity of his psychiatric disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  All opinions expressed should be accompanied by a supporting rationale.

The examiner should also discuss the impact that the Veteran's PTSD has on his ability to secure and maintain substantially gainful employment.  When providing this opinion, the examiner should consider the Veteran's level of education, special training, and previous work experience, and the limitations he has due to his PTSD, e.g., mood, interpersonal communication, concentration.

Specifically, the examiner should consider:

* The Veteran's May 2007, August 2010, and August 2011 VA examinations. 

o Note on page 3 of the 2007 examination that the examiner believed the Veteran minimized his symptoms during the examination, and note on page 4 of the 2011 examination that the examiner referred to that fact and stated that it was not clear how to evaluate the Veteran's behavior. 

* The Veteran's VA treatment records for PTSD, including the CAPRI records received into the Veteran's VBMS file on 05/25/2011.

* The statement made on May 22, 2012 by Dr. Hoeper, claiming that the Veteran is "permanently and totally disabled and unemployable" and assigning the Veteran a GAF score of 35, as well as any other records provided by the Veteran related to his treatment by Dr. Hoeper.

5.  Then readjudicate the appeal.  If the any claim is not granted in full, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

6.  Provide the Veteran with a statement of the case regarding the issue of tinnitus.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

